 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDSummerfield Industries, Inc. and Amalgamated Cloth-ing and Textile Workers Union, AFL-CIO. CaseI 1-CA-7371January 24, 1979DECISION AND ORDERBy MEMBERS JENKINS, MURPHY. AND TRUESDALEUpon a charge filed on December 23, 1977, andamended on January 23, 1978, by AmalgamatedClothing and Textile Workers Union, AFL-CIO,herein called the Union, and duly served on Sum-merfield Industries, Inc., herein called Respondent,the General Counsel of the National Labor RelationsBoard, by the Regional Director for Region 11, is-sued a complaint and notice of hearing on February1, 1978, against Respondent, alleging that Respon-dent had engaged in, and was engaging in, unfairlabor practices affecting commerce within the mean-ing of Section 8(a)(1) and (3) and Section 2(6) and (7)of the National Labor Relations Act, as amended.Copies of the charge, complaint, and notice of hear-ing before an Administrative Law Judge were dulyserved on the parties to this proceeding. Subsequent-ly, Respondent filed an answer, admitting in part anddenying in part, the allegations of the complaint andrequesting that the complaint be dismissed. By letterdated September 26, 1978, Respondent filed a with-drawal of its answer.On October 2, 1978, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment and memorandum in supportthereof, with exhibits attached. Subsequently, on Oc-tober 12, 1978, the Board issued an Order transfer-ring the proceeding to the Board and a Notice ToShow Cause why the General Counsel's Motion forSummary Judgment should not be granted. Respon-dent did not file a response to the Notice To ShowCause and therefore the allegations of the Motion forSummary Judgment stand uncontroverted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides:The respondent shall, within 10 days from theservice of the complaint, file an answer thereto.The respondent shall specifically admit, deny, or240 NLRB No. 42explain each of the facts alleged in the com-plaint, unless the respondent is without knowl-edge, in which case the respondent shall so state,such statement operating as a denial. All allega-tions in the complaint ...not specifically de-nied or explained in an answer filed, unless therespondent shall state in the answer that he iswithout knowledge, shall be deemed to be ad-mitted to be true and shall be so found by theBoard, unless good cause to the contrary isshown.According to the uncontroverted allegations of theMotion for Summary Judgment and memorandumin support thereof, on February 1, 1978, Respondentwas served with the complaint and notice of hearingand on or about February 6, 1978, Respondent filedan answer to the complaint. Thereafter, in its letterdated September 26, 1978, which is attached as anexhibit to the Motion for Summary Judgment, Re-spondent. by its counsel, M. Daniel McGinn, re-quested that it be allowed to withdraw its answer.The letter contained the following statement regard-ing Respondent's reasons for withdrawing its an-saer:...the Company feels strongly that it has notcommitted any unfair labor practices. The Com-pany therefore cannot, in good conscience, am-end its Answer to admit the allegations of thecomplaint. The Company is, however, solely asan accommodation to the General Counsel andthe Board, willing to withdraw its Answer previ-ously filed on or about February 6, 1978. TheCompany's decision to withdraw its Answer isbased solely on the practicalities of the situationand as an accommodation which would enablethe General Counsel to seek a Summary Judg-ment without having to present evidence at ahearing and have an Administrative Law Judgecome from Washington to hear such evidence.In consequence of Respondent's withdrawal of itsanswer, all the allegations in the complaint hereinstand unanswered. In accordance with the rules setforth above, the allegations of the complaint aretherefore deemed to be admitted. Accordingly, wefind as true all the allegations of the complaint andgrant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDING OF FACTI. THE BUSINESS OF RESPONDENTSummerfield Industries, Inc., is, and has been atall times material herein, a North Carolina corpora- SUMMERFIELD INDUSTRIES, INC.181tion with a plant in Raeford. North Carolina, whereit is engaged in the manufacture of knit fabrics. Dur-ing the past year, Respondent shipped to points di-rectly outside the State of North Carolina goods andmaterials valued in excess of $50,000 and purchasedgoods and materials valued in excess of $50,000 frompoints directly outside the State of North Carolina.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assert juris-diction herein.II THE LABOR ORGANIZATION INVOLVEDAmalgamated Clothing and Textile WorkersUnion, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.III THE UNFAIR LABOR PRACTICESSince about early December 1977, and continuingto date, Respondent at its plant in Raeford, NorthCarolina, by its supervisors and agents named below,on or about the dates listed below, interfered with,restrained, and coerced, and is interfering with, re-straining, and coercing its employees in the exerciseof rights guaranteed in Section 7 of the Act by thefollowing acts and conduct:1. In early December 1977, Alfred Patterson, knit-ting department supervisor, A shift, created the im-pression that the employees' union activity was un-der surveillance.2. On December 15, 1977, Jerry Ellis, knitting de-partment supervisor, issued an employee a writtenreprimand because said employee engaged in lawfulunion activity.3. Woine Neeley, security guard (alleged to be asupervisor), and Lonnie Teal, knitting departmentsupervisor, A-I shift, promulgated and enforced aninvalid rule requiring employees to leave Respon-dent's premises immediately after work hours to pre-vent them from engaging in lawful union activity.Neeley engaged in the above-described conduct onDecember 15, 1977, and on January 18, 1978. Tealengaged in the above-described conduct on Decem-ber 16, 1977.4. On December 16, 1977, and January 18, 1978,Woine Neeley threatened employees with arrest and/or other consequences if they violated Respondent'sunlawful rule as set forth above.5. On January 18, 1978, Woine Neeley prohibitedemployees from signing union authorization cards oncompany premises.6. On December 13, 1977, Respondent dischargedand failed and refused to reinstate employees MarionShaw and Delores Knott because they joined or as-sisted the Union or engaged in other union activitiesor concerted activities for the purpose of collectivebargaining and mutual aid and protection.Accordingly, we find that by the aforesaid conductRespondent has engaged in, and is now engaging in,unfair labor practices within the meaning of Section8(a)(1) of the Act. We further find that by the con-duct described in paragraph 6 above, Respondenthas engaged in, and is now engaging in, unfair laborpractices within the meaning of Section 8(a)(3) of theAct.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with the opera-tions described in section 1, above, have a close inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) and (3) of the Act, we shallorder that it cease and desist therefrom. and that ittake certain affirmative action as set forth below toeffectuate the purposes and policies of the Act.We shall order Respondent to offer Marion Shawand Delores Knott reinstatement to their former jobsor, if those jobs no longer exist, to equivalent posi-tions of employment without prejudice to their se-niority or other rights and privileges, and to makethem whole for any losses they may have suffered asa result of the discrimination against them in themanner set forth in F. W. Woolworth Company, 90NLRB 289 (1950), with interest computed in themanner set forth in Florida Steel Corporation, 231NLRB 651 (1977).'In Respondent's letter of September 26, 1978, re-questing withdrawal of its answer, which is attachedas an exhibit to the Motion for Summary Judgment,Respondent by its counsel, M. Daniel McGinn,makes the following statement:As you know, Summerfield Industries, Inc..has been out of business for over six months andSee. generally. Isis Plumhlin & Heating Co. 138 NI.RB 716 (1962).SUMMERFIELD INDUSTRIES, INC. 181 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDis in the final stages of liquidating all assets. Theplant in Raeford has been completely closed forover six months, and no operating personnel arepresent at that plant at this time.In view of this assertion, it appears that our normalremedy of ordering the posting of copies of the at-tached notice marked "Appendix" at Respondent'sfacility may be an inadequate means of remedyingRespondent's unfair labor practices. Accordingly, inaddition to requiring Respondent to post copies ofthe attached notice at the Raeford, North Carolina,facility, we shall order Respondent to mail copies ofsaid notice to the last known addresses of all employ-ees at the Raeford. North Carolina, facility. We shallfurther order Respondent to sign and mail sufficientcopies of the notice to the Regional Director for Re-gion II for posting by Amalgamated Clothing andTextile Workers Union, AFL-CIO; if it is willing,said notice to be posted at Its offices and meetinghalls.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCIUtSIONS OF LAW1. Summerfield Industries, Inc., Raeford, NorthCarolina, is an employer engaged in commerce with-in the meaning of Section 2(6) and (7) of the Act.2. Amalgamated Clothing and Textile WorkersUnion, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3. By the acts described in section III, above, Re-spondent has interfered with, restrained, and coercedits employees in the exercise of the rights guaranteedin Section 7, and thereby has engaged in and is en-gaging in unfair labor practices within the meaningof Section 8(a)( ) of the Act.4. By the acts described in paragraph 6 of sectionIII, above, Respondent has discharged and failedand refused to reinstate employees Marion Shaw andDelores Knott because they joined or assisted theUnion or engaged in other union activities or con-certed activities for the purposes of collective bar-gaining and mutual aid and protection, and therebyhas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(3) of the Act.5. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Summerfield Industries, Inc., Raeford, North Caro-lina, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Creating the impression that employees' unionactivity is under surveillance.(b) Issuing written reprimands to employees be-cause they have engaged in lawful union activity.(c) Promulgating and enforcing a rule requiringemployees to leave the Company's premises immedi-ately after work to prevent them from engaging inlawful union activity.id) Threatening employees with arrest and/orother consequences if they violated the above-de-scribed invalid rule.(e) Prohibiting employees from signing union au-thorization cards on company premises.(f) Discharging or otherwise discriminatingagainst employees because of their support for theUnion or because they engaged in union or otheractivities protected by the Act, or discouraging em-pl,yees from engaging in such activity.ig) In any other manner interfering with, restrain-ing. or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action deemednecessary to effectuate the policies of the Act:(a) Offer Marion Shaw and Delores Knott imme-diate and full reinstatement to their former jobs, or,if those jobs no longer exist, to substantially equiva-lent positions, without prejudice to their seniority orany other rights and privileges previously enjoyed.(b) Make Marion Shaw and Delores Knott wholefor any loss of earnings they may have suffered dueto the discrimination practiced against them by pay-ing each of them a sum equal to what she would haveearned, less any net interim earnings, plus interest.(c) Rescind the written reprimand issued to anemployee because of his union activities by Jerry El-lis on December 15, 1977, and expunge and physi-cally remove such written reprimand from its recordsand files and any references thereto.(d) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(e) Post at its Raeford, North Carolina, facilitycopies of the attached notice marked "Appendix." 22In the event that this Order is enforced by ajudgment of a United StatesCourt of Appeals. the words in the notice reading "Posted h) Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board," SUMMERFIELD INDUSTRIES, INC.183Copies of said notice, on forms provided by the Re-gional Director for Region 11., after being dulysigned by Respondent's representative, shall be post-ed by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(f) Mail to the last known addresses of all employ-ees at the Raeford, North Carolina, facility, copies ofthe attached notice marked "Appendix." Copies ofsaid notice, on forms provided by the Regional Di-rector for Region 11, after being duly signed by anauthorized representative of Respondent, shall bemailed to said employees within 3 days after they arereceived.(g) Sign and mail sufficient copies of said notice tothe aforesaid Regional Director for posting by Amal-gamated Clothing and Textile Workers Union, AFL-CIO: if it is willing, said notice to be posted at itsoffices and meeting halls.(h) Notify the Regional Director for Region 11, inwriting, within 20 days from the date of this Order.what steps the Respondent has taken to comply here-with.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act gives all em-ployees these rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo engage in activities together for the pur-pose of collective bargaining or other mutualaid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOi lead employees to believe theyare being watched.WE WILL NOT issue written reprimands to em-ployees because they have engaged in lawfulunion activity.WE WLI.. NOT promulgate and enforce a rulerequiring employees to leave the plant premisesimmediately after work to prevent them fromengaging in lawful union activity.WE WILL NOT threaten employees with arrestand/or other consequences if the), violate theabove-described rule.WE WI.L NOT prohibit employees form signingunion authorization cards on plant premises.WE WILL NOT discharge or otherwise discrimi-nate against employees because of their supportfor the Union or because they engaged in unionor other activities protected by the Act, or todiscourage employees from engaging in such ac-tivity.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of the rights guarantees them by Section 7of the Act.WE WILL offer full and immediate reinstate-ment to Marion Shaw and Delores Knott totheir former jobs or, if those jobs no longer exist,to substantially equivalent positions of employ-ment without prejudice to their seniority or anyother rights and privileges previously enjoyed,and WE WI.l. make them whole for an)' loss ofearnings they may have suffered due to the dis-crimination practiced against them by payingeach of them a sum equal to what she wouldhave earned, less any net interim earnings, plusinterest.WE WILL rescind the written reprimand issuedto an employee because of his union activitiesby Jerry Ellis on December 15, 1977, and ex-punge and physically remove such written repri-mand from records and files, and any referencesthereto.SUMMERFIELD INDUSTRIES, IN(.SUMMERFIELD INDUSTRIES. INC. 183